

[allylogoa03.jpg]
Ally Financial Inc.
200 Renaissance Center, M/C482-B16-C55 Detroit, MI. 48265






December 18, 2013




Jeffrey Brown


Re: Ally Financial Inc. Long-Term Equity Compensation Incentive Plan




Dear Jeffrey:


•
You have been granted an Award under the Ally Financial Inc. Long-Term Equity
Compensation Incentive Plan (the “Plan”). The grant date of your Award is
December 18, 2013 (“Grant Date”). A copy of the Plan is attached. Capitalized
terms not defined in this Award Letter will have the meanings as defined in the
Plan.



•
Your Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. By accepting this Award,
you hereby consent to any and all Plan amendments, vesting restrictions, and/or
any revision to any other term or condition of this Award Letter that may be
required to comply with any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009 and the Troubled Asset Relief Program, whether such
amendments, restrictions and/or revisions are applied prospectively or
retrospectively to this or prior Awards.



•
Your Award will become effective after you have signed and dated one copy of
this Award Letter and have returned (all pages) of the signed copy to:



Thelma Socia
thelma.socia@ally.com
Phone: 313 656 6156


If you do not sign and return this Award Letter by close of business on February
1, 2014, then we will assume that you do not want this Award, and this Award
will be null and void and without any further force or effect.


•
Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program,
your Award is an RSU Award of 24.4327333 Units. Because Title VII of the
American Recovery and Reinvestment Act of 2009 currently limits the value of
restricted stock that may be awarded to certain executives, the Committee
reserves the right to adjust down the Units underlying this Award without your
consent in order to comply with Federal law. If and when such an adjustment may
be required, you will be notified in writing.




Ally Financial Confidential 1



--------------------------------------------------------------------------------



•
Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program,
your RSU Award vests, as follows:



•
2/3 vests on December 18, 2015; and

•
1/3 vests on December 18, 2016.



Your non-forfeitable RSU Awards will be settled and paid as soon as practicable,
but in no event later than 75 days following the date on which they become
non-forfeitable; provided, however, that RSU payment is also subject to the
Company’s repayment of its TARP financial assistance, as follows:


•
Upon repayment of at least 25% of TARP assistance, 25% of RSUs will be paid, if
non-forfeitable

•
Upon repayment of at least 50% of TARP assistance, 50% of RSUs will be paid, if
non-forfeitable

•
Upon repayment of at least 75% of TARP assistance, 75% of RSUs will be paid, if
non-forfeitable

•
Upon repayment of at least 100% of TARP assistance, 100% of RSUs will be paid,
if non-forfeitable



Amounts becoming payable upon satisfaction of the relevant TARP repayment
threshold will be paid as soon as practicable thereafter, but in no event later
than 75 days following such repayment.


•
The Committee reserves the right to change the Vesting Date or payment dates
shown above in order to comply with Federal Law. If and when such change may be
required, you will be notified in writing.



•
If your employment is terminated due to death or Disability, any unvested
portion of your Award will become non-forfeitable immediately, and all
non-forfeitable RSUs will be settled and paid in accordance with the Plan. You
must designate a beneficiary using the Ally Long-Term Equity Compensation
Incentive Plan (LTECIP) Beneficiary Designation Form located on the Ally HR
Portal (included in this packet for your convenience). If no beneficiary is
designated, or if the Company determines that the beneficiary designation is
unclear, or that the designated beneficiary cannot be located, any payments as a
result of your death will be made to your estate. The Ally LTECIP Beneficiary
Form may also be used for any subsequent change in your beneficiary designation.



•
If you reach age 65, or reach age 55 and have a combination of age and service
to the Company and its Subsidiaries totaling 70 or more, and your employment
terminates two years or more subsequent to Grant Date, other than for Cause, or
due to a Change in Control or a Sale of a Business Unit, Ally’s Compensation,
Nominating and Governance Committee may, for good cause, elect to continue to
vest your Unvested Awards as if you had not terminated employment, provided that
such Vesting shall not accelerate or change the Payment of any award; and that
such continued Vesting and Payment fully complies with Internal Revenue Code
Section 409A.



•
To the extent not prohibited by the requirements of any Federal laws or
regulations that may govern executive compensation, including but not limited to
Title VII of the American Recovery and Reinvestment Act of 2009 and the Troubled
Asset Relief Program, during the one-year period immediately following a
Change-in-Control Date, 100% of your Unvested


Ally Financial Confidential 2



--------------------------------------------------------------------------------



Award will immediately Vest on the date of your termination of employment by the
Company without Cause.


•
If your employment is terminated for any reason other than death or Disability
or pursuant to the age and service provisions described above, or pursuant to
the Change-in-Control provision described above, your entire unvested Award will
be immediately forfeited.



•
You understand and acknowledge that your Award is subject to the rules under
Internal Revenue Code Section 409A, and that you agree and accept all risks
(including increased taxes and penalties) resulting from Internal Revenue Code
Section 409A.



•
Your Award will be subject to and governed by the terms and conditions of this
Award Letter and the Plan. As a Participant, you agree to abide by the terms and
conditions of this Award Letter and the Plan. Please indicate your receipt of
the Plan and your acceptance of and agreement to the terms and conditions of
this Award Letter and the Plan, by signing in the indicated space below by
February 1, 2014.



                            
 
Sincerely yours,
 
 
 
 
 
 
 
 
James Duffy
 
 
Ally Group VP and Chief HR Officer
 











I ACCEPT AND AGREE TO BECOME A PARTICIPANT IN THE ALLY FINANCIAL INC. LONG-TERM
EQUITY COMPENSATION INCENTIVE PLAN (“PLAN”) AND WILL ABIDE BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AWARD LETTER.


/s/ Jeffrey J. Brown
 
January 31, 2014
Participant Signature (Required)
 
Date (Required)
Jeffrey J. Brown
 
 
Printed Name (Required)
 
 





 




*Your six-digit ID used to log into Pulse



Ally Financial Confidential 3

